Citation Nr: 0529927	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-12 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a non-VA facility on July 28, 
2001.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Medical Center (MC).  The 
VAMC denied entitlement to reimbursement of unauthorized 
medical expenses incurred on July 28, 2001.  


FINDINGS OF FACT

1.  On July 28, 2001, the veteran presented to an emergency 
room at a private facility with complaints of shortness of 
breath, chest congestion with sharp pain radiating from his 
chest to his back, fever, and cough with yellowish phlegm.  
He was diagnosed with pneumonia.

2.  The veteran received two grams of Rocephin intravenously 
as well as an albuterol and Atrovent nebulizer while in the 
emergency room.  He was informed of the need for admission 
due to the failure of oral antibiotics and continued 
worsening of his pneumonia.  The veteran refused to be 
admitted and was warned of the risks involved, which included 
the possibility of death.  

3.  The veteran is not service connected for any disability.

4.  The veteran was enrolled in the VA health care system 
prior to July 2001 and had been treated by VA that same 
month.  

5.  At the time the veteran went to the emergency room in 
July 2001, he did not have insurance coverage under a health 
plan.

6.  The veteran is financially liable to the private hospital 
for his health care and related expenses on July 28, 2001.

7.  The VAMC was located approximately 100 miles from the 
veteran's home.

8.  The veteran is not seeking reimbursement for a continued 
medical emergency.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility on July 28, 2001, have been met.  38 U.S.C.A. 
§§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000, 
17.1001, 17.1002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1002.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177, 
113 Stat. 1556.  To be eligible for reimbursement under this 
Act the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse against 
a third party that could reasonably be pursued for or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

In this case the Board finds that the veteran satisfies the 
criteria under 38 C.F.R. § 17.1002 for payment or 
reimbursement of the medical expenses at issue.  It must be 
noted that some of the requirements are not in question, such 
as the veteran was treated at a hospital that provides 
emergency services.  Id. at (a).  He was clearly enrolled in 
the VA health care system and had received treatment from the 
VAMC in the preceding 24 months.  Id. at (e).  At the time he 
was treated at the non-VA hospital in July 2001, he did not 
have coverage under a health insurance plan.  Id. at (g).  
The veteran is not seeking reimbursement for a continued 
medical emergency.  Id. at (d).  He is financially liable to 
the provider for the emergency treatment.  Id. at (f).  He is 
not eligible for reimbursement under 38 U.S.C.A. § 1728 (West 
2002), as he is not service connected for any disability.  
Id. at (i).  The veteran has no contractual or legal recourse 
against a third party that could reasonably be pursued for or 
in part, the veteran's liability to the provider.  Id. at 
(h).

The issues raised by this claim for reimbursement are whether 
a prudent layperson in the veteran's position would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health and 
whether a VA facility was feasibly available.  Id. at (b) and 
(c).

The record reflects that the veteran had been treated at the 
VA clinic for lung symptoms.  His symptoms were not 
improving, and he went back to the clinic, and his medication 
was changed.  Soon after the change in the medication, the 
veteran felt his symptoms were worsening and he was having 
difficulty breathing.  He also stated that he was having 
difficulty walking.  These symptoms occurred on Saturday, 
when the VA clinic was not open.  The VA Medical Center in 
Togus, Maine, is approximately 100 miles from the veteran's 
home, whereas the private hospital is approximately 5 miles 
from the veteran's home.  The veteran testified under oath 
that he had been told by his treating physician at the VA 
clinic that if his symptoms worsened when the clinic was not 
open that he should go to the nearest facility.  The veteran 
stated he felt he could not drive due to his shortness of 
breath and the inability to walk and called a friend and 
asked that the friend take him to the emergency room at the 
private facility since it was so close to his house.

Based upon the veteran's description of his symptoms at the 
time he went to the emergency room, i.e., difficulty 
breathing and a worsening of his symptoms, the Board finds 
that a prudent layperson in the veteran's position would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  Id. 
at (b).  Lending credence to this finding is that when the 
veteran was admitted to the emergency room, he was given 
antibiotics through an IV and informed that he should be 
admitted due to the "failing of outpatient oral antibiotics 
and worsening of his pneumonia."  When the veteran refused 
admission for continuing IV treatment, the private physician 
informed him of the risk that the infection could get into 
his blood and possibly result in death.  This shows the 
seriousness of the veteran's symptoms at the time he entered 
the emergency room.

As to feasibility of a VA facility, the Board finds that with 
the veteran having a great deal of difficulty breathing, a 
VAMC located 100 miles away is not feasibly available and a 
prudent layperson would have found it unreasonable to attempt 
to drive that distance for treatment when an emergency room 
is located within a five-minute drive from his home.  Id. at 
(c).  

In sum, for the reasons stated above, the Board finds that 
the veteran has met the criteria for payment or reimbursement 
of unauthorized medical expenses resulting from his emergency 
treatment on July 28, 2001.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to payment or reimbursement for the reasonable 
value of emergency services rendered at a private medical 
facility on July 28, 2001, is granted.



________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


